Title: From George Washington to Arthur Lee, 15 March 1785
From: Washington, George
To: Lee, Arthur



Dr Sir,
Mo[un]t Vernon 15th March 1785.

I had the honor to receive a letter from you dated at Carlisle the 19th of Novr last, which should not have remained unacknowledged until this time, if I had known of any opportunity of addressing a letter to you in the Western Territory.
I have now heard of your passing thro’ Philada on your way to Congress, & have been honor’d with a copy of your second

treaty with the Western tribes of Indians, from the President. I am pleased to find that the Indians have yielded so much: from the temper I heard they were in, I apprehended less compliance on their part. This business being accomplished, it would give me pleasure to hear that Congress has proceeded to the disposal of the ceded Lands at a happy medium price, in a District sufficient & proper for a compact State. Progressive seating will be attended with many advantages; sparse settlements with many evils.
I congratulate you on your safe return: the season was inclement, and very unfit for the place & business you were engaged in. Mrs Washington presents her compliments to you, and I have the honor to be Yrs &c.

G: Washington

